EXHIBIT 10.3

 

HOME FEDERAL BANK

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of this 27th
day of March, 2013, contemporaneously with the Change-in-Control Agreement, by
and between HOME FEDERAL BANK, a federally chartered savings bank (hereinafter
referred to as the “Bank”), P. O. Box 5000, Sioux Falls, South Dakota
57117-5000, the operating subsidiary of HF Financial Corp. (the “Holding
Company”) and Brent R. Olthoff (the “Employee”).

 

RECITALS

 

A.                                    The Board of Directors of the Bank desires
to employ the Employee, and the Employee desires to be employed, as Senior Vice
President / Chief Financial Officer and Treasurer of the Bank under the terms
and conditions set forth herein.

 

B.                                    The Board of Directors of the Bank
recognizes the important service that the Employee will provide for the Bank.

 

C.                                    The Board of Directors of the Bank hereby
provides the Employee timely notice of non-extension and termination of the
Employee’s Restated Employment Agreement dated December 31, 2008, and thus
corresponding termination of the Employee’s Restated Change in Control Agreement
dated December 31, 2008.

 

D.                                    The Board of Directors of the Bank has
approved and authorized the execution of this Employment Agreement with the
Employee.

 

E.                                     The Board of Directors of the Bank has
approved and authorized the execution of a Change-in-Control Agreement with the
Employee on a contemporaneous basis with this Agreement.

 

F.                                      The Board of Directors of the Bank and
of the Holding Company have authorized the Chairman of the Bank’s Board of
Directors to finalize and sign this Agreement with the Employee.

 

COVENANTS

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein contained and further contained
in the Change-in-Control Agreement between the parties executed
contemporaneously herewith, the parties agree as follows:

 

1.                                      Term

 

This Agreement shall be effective and commence on March 31, 2013, and shall
continue in effect through June 30, 2014. It may be renewed for not less than
one year by mutual agreement of the parties, no later than ninety (90) days
prior to the

 

--------------------------------------------------------------------------------


 

end of the existing term. Except as otherwise provided in the Change-in-Control
Agreement, the Employee’s Change-in-Control Agreement shall terminate when this
Agreement terminates.

 

2.                                      Employment and Duties

 

The Employee is hereby employed as Senior Vice President / Chief Financial
Officer and Treasurer of the Bank and shall have all such authority, powers,
duties, and responsibilities as may be given to the Employee from time to time
by the Bank’s Chief Executive Officer. The Employee shall devote substantially
all of the Employee’s working time and efforts to the affairs of the Bank and
will at all times faithfully, industriously, loyally, and to the best of the
Employee’s ability, experience, and talents, perform all of the lawful duties
that may be required of and from Employee pursuant to the terms of this
Agreement.  Exhibit A to this Agreement provides a list of those material
outside positions, investments, and activities presently engaged in by the
Employee.  The Employee’s ongoing participation in these outside interests is
permitted so long as such interests individually or in the aggregate do not
conflict or interfere with the performance of the Employee’s duties, violate any
applicable laws or regulations, or involve activities contrary to the best
interests of the Bank.  The Employee’s participation in any other material
outside interests, including without limitation service on any outside Board of
Directors, is subject to prior approval by the Chief Executive Officer in
consultation with the Chairman of the Bank’s Board of Directors.

 

3.                                      Compensation

 

(a)                                 The Bank shall pay the Employee a base
salary at a rate of no less than One Hundred and Seventy-One Thousand and No/100
Dollars ($171,000.00) per year during the term of this Agreement upon the same
frequency and on the same basis that that Bank normally makes salary payments to
other employee personnel. Appropriate adjustments to the Employee’s base salary
will be made at the Bank’s discretion giving consideration to the value of the
Employee’s services and to comparable adjustments to salaries paid to other
executive employees of the Bank.

 

(b)                                 The Employee shall participate in the same
manner as other similarly-situated executives in the Bank’s executive incentive
plans.

 

(c)                                  Employee shall be eligible for grants of
equity-based compensation under the terms of any stock option and incentive plan
of the Holding Company and any successor plan thereto, as such grants are
determined in the discretion of the Holding Company’s Board or its designated
committee.

 

(d)                                 The Bank may terminate the Employee’s right
to the unpaid or unvested incentive compensation under Sections 3(b) and 3(c),
and may require reimbursement to the Bank and the Holding Company by the
Employee of any incentive compensation

 

2

--------------------------------------------------------------------------------


 

previously paid or vested within the prior 12-month period pursuant to the
applicable incentive compensation plan, in the event:  (i) of a willful or
reckless breach by the Employee of Employee’s obligations under Sections 6 to 8
of this Agreement; (ii) of the Employee’s misconduct constituting Cause under
Section 5(a) of this Agreement; or (iii) the Employee is obligated to disgorge
to or reimburse the Bank or the Holding Company for such compensation paid or
payable to the Employee by reason of application of Section 304 of the
Sarbanes-Oxley Act of 2002, Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act, or any other applicable law or regulation requiring
recapture, reimbursement or disgorgement of incentive-based pay.  In the event
the Employee fails to make prompt reimbursement of any such incentive
compensation previously paid, the Company may, to the extent permitted by
applicable law, deduct the amount required to be reimbursed from the Employee’s
compensation otherwise due under this Agreement.

 

4.                                      Benefits

 

The Bank shall during the term of this Agreement provide the Employee, in
addition to the base salary, all benefits made available to other executive
officers of the Bank as described in the Bank’s benefit plan(s) and policies
including, but not limited to, group term life insurance, group medical, dental
and disability coverage, Personal Time Off (PTO), and retirement.  Such benefits
are subject to the terms of the applicable benefit plan or policy.  The Bank
reserves the right to modify or discontinue any of these benefits on a
company-wide basis.

 

5.                                      Termination

 

(a)                                 Termination for Cause. The Bank shall have
the right to immediately discharge the Employee for Cause. Cause shall include:

 

(i)            Willful violation of any law, rule or regulation (other than
traffic violations or similar offenses) or a final cease-and-desist order;

 

(ii)                                  Intentional failure to perform the
Employee’s stated duties;

 

(iii)          Action or inaction which adversely impacts the Bank’s safety,
soundness, security, assets, customers or employees;

 

(iv)                              Personal dishonesty;

 

(v)                                 Incompetence;

 

(vi)                              Breach of fiduciary duty involving personal
profit;

 

(vii)                           Falsification of records or other
misrepresentation related to the business or affairs of the Bank;

 

(viii)                        Failure to comply with the rules, regulations or
policies of the Bank;

 

3

--------------------------------------------------------------------------------


 

(ix)          Engaging in personal conduct which, when considering the
Employee’s position with the Bank, would materially detract from its business
reputation or goodwill in the community served;

 

(x)                                 Material breach of any provision of this
Agreement;

 

(xi)                              Willful misconduct;

 

(xii)                           Insubordinate failure to work cooperatively with
the Chief Executive Officer of the Bank or the Holding Company, including
without limitation failure to follow the Chief Executive Officer’s lawful
directions;

 

(xiii)        Criminal conviction of a felony or a gross misdemeanor involving
the property or personnel of the Bank; and

 

(xiv)                       Fraud, misappropriation, embezzlement, or theft by
the Employee or intentional damage to the property or business of the Bank by
the Employee.

 

Nothing in this provision shall prevent the Bank from putting the Employee on a
paid or unpaid administrative leave during the pendency of criminal charges
against the Employee, during an investigation (internal or otherwise) into any
suspected misconduct or illegal conduct of the Employee, or for any other reason
deemed appropriate in the reasonable discretion of the Chief Executive Officer
of the Bank. Nothing in this provision shall prohibit the Bank from reasonably
disciplining the Employee, including reassignment to another position, for
wrongdoing or misconduct in a manner that does not result in termination.

 

(b)                                 Termination Without Cause. The Employee’s
employment under this Agreement may be terminated without Cause by either the
Bank or Employee at any time upon sixty (60) days written notice to either the
Employee or the Chief Executive Officer as applicable.  The Bank may relieve the
Employee of any or all of Employee’s duties during this notice period.  The Bank
reserves the right to accelerate the Employee’s termination date by paying the
Employee prorated base salary, less applicable withholdings, in lieu of all or
any applicable portion of this notice period.

 

(c)                                  Absenteeism. If the Employee is absent from
work in partial-day or full-day increments for any reason, including but not
limited to illness or injury, for a period of time or in a manner that
materially affects the functioning of the Bank, the Employee’s department, the
Employee’s direct or indirect reports, or the Employee’s work obligations, the
Bank may, in its reasonable discretion, terminate the Employee’s employment with
the Bank without prior notice. Nothing in this absenteeism provision shall
relieve the Bank from fulfilling any duties it may have under the Americans with
Disabilities Act, any applicable State Human Rights Act, the Family and Medical
Leave Act, or any other applicable law or regulation nor shall it preclude the
Employee from receiving benefits to

 

4

--------------------------------------------------------------------------------


 

which the Employee may be entitled under any disability plan or agreement
sponsored by the Bank.

 

(d)                                 Death. The Employee’s employment hereunder
shall terminate automatically upon the Employee’s death.

 

(e)                                  Board and Officer Positions. Upon the
voluntary or involuntary termination of the Employee’s employment for any
reason, the Employee will be deemed to have resigned from all director and
officer positions Employee may then hold with the Bank, the Holding Company, and
any related or affiliated entity.

 

(f)                                   Severance Terms. Upon termination of the
Employee’s employment under this Section 5, the Employee shall forfeit all
rights to future compensation under Section 3; provided, however, that if
employment is terminated as a result of the Employee’s death or disability as
described in Section 5(f)(iii), compensation under Section 3(b) will not be
forfeited, and will be payable to the Employee or the Employee’s estate/heirs in
accordance with the terms of the Bank’s executive incentive plans. Additionally,
Employee will be paid for accrued but unused PTO pursuant to the terms of the
Bank’s PTO policy. Except where termination follows a change in control, as
defined in the Employee’s Change-in-Control Agreement, and subject to any
applicable regulatory requirements and the Employee’s signing and not revoking a
release of claims in a form reasonably acceptable to the Bank, and further
subject to compliance with Sections 6 to 8 below (Agreement Not to Compete,
Solicitation of Employees, and Confidential Information), the Employee shall
receive the following amounts, except to the extent previously paid by the Bank
to the Employee, as full payment, compromise and settlement of all non-vested
compensation, and as additional consideration for the restrictive covenants
contained in this Agreement.  The Employee must sign and return the
above-referenced release, if at all, so that the release is effective (taking
into account any revocation period provided for therein) by no later than the
sixtieth (60th) calendar day following the date the Employee’s employment is
terminated.  Where the period available to execute (and to not revoke) the
release spans more than one calendar year, the first payment shall not be made
until the second calendar year as required by the applicable terms of this
Agreement and Section 409A of the Code.

 

(i)                                     In the event the Employee’s employment
is terminated by the Bank for Cause, the Bank shall pay the Employee the
Employee’s salary through the date of termination for Cause, at the rate in
effect at the time of notice of termination, and the Bank shall thereafter have
no further obligation to the Employee under this Agreement;

 

(ii)                                  In the event the Employee’s employment is
terminated by the Bank without Cause, other than by reason of death or
disability as described in Section 5(f)(iii), the Employee shall be paid the
Employee’s salary through the date of termination.  In addition, the Employee
shall as severance pay continue to be paid Employee’s monthly base salary
through the

 

5

--------------------------------------------------------------------------------


 

remainder of the then-existing term; such payments made on the first day of each
month and each payment less applicable withholdings.  Subject to the provisions
of subsection (vii) of this Section 5(f) and any other requirements of
applicable law, the first payment shall be made on the first day of the third
month coincident with or next following the Employee’s termination of employment
and shall include all monthly payments theretofore due under this Agreement;

 

(iii)                               In the event the Employee’s employment is
terminated by the Bank because of disability (as defined by and determined under
the Bank’s Disability Plan), the Bank will pay the Employee the Employee’s
salary through the last day of the month in which the Employee is terminated,
plus on the 90th day following the Employee’s termination of employment a lump
sum amount equal to three (3) months of Employee’s base salary, less applicable
withholdings;

 

(iv)                              In the event of the Employee’s death, the Bank
shall pay the Employee’s spouse, beneficiary, or the Employee’s estate, the
Employee’s then current salary through the last day of the month in which such
death occurs;

 

(v)                                 In the event the Employee’s employment is
terminated by the Employee, and if the Employee provides written notice as
required in Section 5(b), the Bank shall, subject to the provisions of
subsection (vii) of this Section 5(f), pay the Employee’s current salary through
the month of termination and on the 60th day following the Employee’s
termination of employment a lump sum amount equal to one additional month’s
salary, less applicable withholdings. Failure to give such notice pursuant to
Section 5(b) shall result in forfeiture of the Employee’s accrued PTO and the
Employee shall be paid only through the last day worked;

 

(vi)                              In the event the Employee’s employment is
terminated because the Employee has chosen not to renew the term of the
Agreement following the Bank’s offer to renew the Agreement (on substantially
similar terms) pursuant to Section 1, the Bank shall pay the Employee the
Employee’s salary during the period of time that the Employee continues to work
(but not beyond the end of the term), at the rate then in effect, plus accrued
PTO. However, the Bank may request the Employee to terminate employment before
the end of the term, in which event the Bank shall pay the Employee the
Employee’s salary through the end of the term of the Agreement at the rate then
in effect, plus the Employee’s accrued PTO.  In the event the Employee’s
employment is terminated because the Bank has chosen not to extend the term of
the Agreement pursuant to Section 1 the Bank shall pay the Employee the
Employee’s salary through the end of the term of the Agreement, at the rate then
in effect, plus accrued PTO; and

 

(vii)                           Notwithstanding the foregoing payment
provisions, if the Bank determines that any payments described above are subject
to 409A(a)(2)(B)(i) of the

 

6

--------------------------------------------------------------------------------


 

Code, as defined below (or a successor provision), the payments described above
shall be delayed until the earlier of the Employee’s death or the first day of
the month coincident with or next following the six-month anniversary of the
Employee’s termination of employment and shall include all payments theretofore
due under this Agreement. Provided, however, that no payments shall be made and
payments already made shall be returned to the Bank if the Employee violates the
provisions contained in Sections 6 to 8 of this Agreement.

 

Compensation following a change in control, as defined in the Employee’s
Change-in-Control Agreement, shall be governed solely by the terms of that
agreement and the Employee shall not be entitled to any severance payment under
this Agreement.

 

6.                                      Agreement Not to Compete

 

The Employee agrees that during the Employee’s employment with the Bank and for
a period of one (1) year after the voluntary or involuntary termination of
employment by the Employee or by the Bank for any reason,  the Employee will
not, either directly or indirectly, on the Employee’s own behalf or as a
partner, member, officer, employee, consultant, stockholder (except by ownership
of less than 1% of the outstanding stock of a publicly held corporation, or the
ownership does not involve any managerial or operation responsibility), director
or trustee of any person, firm, or corporation or otherwise, engage in or assist
others to engage in any business competing with the business carried on by the
Bank, or solicit business from any customers of the Bank, within the State of
South Dakota east of the Missouri River and those other cities, towns,
municipalities, or counties where the Bank conducts business within or outside
of the state of South Dakota (the “Restricted Area”).  The Employee understands
and agrees that the provisions of this Section 6 restrict Employee’s competitive
acts within the Restricted Area, even if Employee (i) resides or is located
outside the Restricted Area or (ii) is engaged by an entity headquartered
outside the Restricted Area. “Bank” as used in this provision shall include all
branch operations, loan production offices, and all other locations. If the
Employee violates the non-compete provisions of this Section 6 the Employee
shall return to the Bank any severance payments received after termination under
Section 5(f) or under Section 4(a)(iii) of the Employee’s Change-in-Control
Agreement.

 

7.                                      Solicitation of Employees

 

The Employee agrees that during the Employee’s employment with the Bank and for
one (1) year after the voluntary or involuntary termination of such employment
for any reason, the Employee will not induce or attempt to induce any person who
is an employee of the Bank to leave the employ of the Bank and engage in any
business which competes with the Bank’s business.  If the Employee violates the
non-solicitation provisions of this Section 7 the Employee shall return to the
Bank any severance payments received after termination under

 

7

--------------------------------------------------------------------------------


 

Section 5(f) or under Section 4(a)(iii) of the Employee’s Change-in-Control
Agreement.

 

8.                                      Confidential Information

 

The Employee acknowledges that as a result of employment with the Bank, the
Employee will have access to and knowledge of confidential, trade secret and
proprietary information of the Bank and the Holding Company. In exchange for the
consideration set forth herein, and for the consideration set forth in the
Change-in-Control Agreement contemporaneously executed, the Employee agrees not
to disclose to anyone inside or outside the Bank or use for the Employee’s own
benefit or the benefit of others, any of this information without the express
written consent of the Bank. The Employee acknowledges an unauthorized
disclosure or use of this information would be unfair and would cause the Bank
irreparable harm.  The Employee also acknowledges that Employee is subject to
the policies of the Company regarding insider trading and blackout periods in
effect from time to time. If the Employee violates the confidentiality
provisions of this Section 8 the Employee shall return to the Bank any severance
payments received after termination under Section 5(f) or under
Section 4(a)(iii) of the Employee’s Change-in-Control Agreement.

 

9.                                      Preemptive Provisions

 

The following preemptive provisions of this Section 9 shall prevail over and
control the terms of this Agreement:

 

(a)                                 To the extent that regulatory requirements,
whether implemented by the Securities and Exchange Commission or banking
regulators, or the restrictions imposed by any banking regulator are in conflict
with the terms of this Agreement, the provisions of those regulatory
requirements and the restrictions imposed by the banking regulator shall prevail
and control.

 

(b)                                 If the Employee is suspended from office
and/or temporarily prohibited from participating in the conduct of the Bank’s
affairs by a notice served under Section 8(e)(3) or 8(g)(1) of the Federal
Deposit Insurance Act, 12 U.S.C. § 1818(e)(3) or (g)(1); the Bank’s obligations
under this Agreement shall be suspended as of the date of service, unless stayed
by appropriate proceedings.  If the charges in the notice are dismissed, the
Bank may in its discretion:  (i) pay the Employee all or part of the
compensation withheld while their contract obligations were suspended; and
(ii) reinstate (in whole or in part) any of the obligations which were
suspended.

 

(c)                                  If the Employee is removed and/or
permanently prohibited from participating in the conduct of the Bank’s affairs
by an order issued under Section 8(e)(4) or 8(g)(1) of the Federal Deposit
Insurance Act, 12 U.S.C. § 1818(e)(4) or (g)(1), all obligations of the Bank
under this Agreement shall terminate as of the effective date of the order, but
vested rights of the contracting parties will not be affected.

 

8

--------------------------------------------------------------------------------


 

(d)                                 If the Bank is in default as defined in
Section 3(x)(1) of the Federal Deposit Insurance Act, 12 U.S.C. § 1813(x)(1),
all obligations of the Bank under this Agreement shall terminate as of the date
of default, but vested rights of the contracting parties will not be affected.

 

(e)                                  All obligations under this Agreement shall
be terminated, except to the extent determined that continuation of the
Agreement is necessary for the continued operation of the Bank:  (i) by the
Director of the OCC (or his designee), at the time the FDIC enters into an
agreement to provide assistance to or on behalf of the Bank under the authority
contained in Section 13(c) of the Federal Deposit Insurance Act, 12 U.S.C. §
1823(c); or (ii) by the Director of the OCC (or his designee) at the time the
Director (or his designee) approves a supervisory merger to resolve problems
related to the operations of the Bank or when the Bank is determined by the
Director to be in an unsafe or unsound condition.  Any rights of the parties
that have already vested, however, will not be affected by such action.

 

(f)                                   Any payments made to the Employee pursuant
to this Agreement, or otherwise, are subject to and conditioned upon their
compliance with 12 U.S.C. § 1828(k) and FDIC regulation 12 C.F.R. Part 359,
Golden Parachute and Indemnification Payments.

 

10.                               No Assignments

 

This Agreement is personal to each of the parties hereto, and neither party may
assign or delegate any of its rights or obligations hereunder without first
obtaining the written consent of the other party; provided, however, that the
Bank will require any successor or assign (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Bank, by an assumption agreement in form and
substance satisfactory to the Employee in the Employee’s reasonable discretion,
to expressly assume and agree to perform this Agreement in the same manner and
to the same extent that the Bank would be required to perform it if no such
succession or assignment had taken place. Failure of the Bank to obtain such an
assumption agreement prior to the effective date of any such succession or
assignment shall be a breach of this Agreement.

 

11.                               Notice

 

For the purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when personally delivered or sent by certified mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth on the first page of this Agreement (provided that all notices to the Bank
shall be directed to the attention of the Chief Executive Officer with a copy to
the Secretary of the Bank), or to such other address as either party may have
furnished to the other in writing in accordance herewith. Notices shall be
effective upon receipt.

 

9

--------------------------------------------------------------------------------


 

12.                               Entire Agreement/Waivers

 

This Agreement and the contemporaneously executed Change-in-Control Agreement,
as either may be amended from time to time, represent the entire agreement
between the parties and supersede all previous communications, representations,
understandings, and agreements, either oral or written, between the Bank and the
Employee with respect to the employment of the Employee by the Bank, including
without limitation the Employee’s Restated Employment Agreement and Restated
Change in Control Agreement, both dated December 31, 2008. No waiver of the
terms of this Agreement shall be binding upon either party unless in writing,
signed by the party to be charged. The waiver or failure of either party to
enforce the terms of this Agreement in one instance shall not constitute a
waiver of that party’s rights under this Agreement with respect to other
violations.

 

13.                               Severability

 

The provisions of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.

 

14.                               Section 409A of the Code

 

Notwithstanding any other provision of this Agreement to the contrary, Employee
and the Bank agree that the payments hereunder shall be exempt from, or satisfy
the applicable requirements, if any, of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) in a manner that will preclude the
imposition of penalties described in Code Section 409A.  Employee and the Bank
agree that this Agreement shall be interpreted to the extent possible to be
exempt from or satisfy the requirements described above.  Payments made under
this Agreement are intended to satisfy the short-term deferral rule and the
separation pay exception within the meaning of Section 409A.  Employee’s
termination of employment for any reason shall mean a “separation from service”
within the meaning of Code Section 409A.  Notwithstanding anything herein to the
contrary, this Agreement shall, to the maximum extent possible, be administered,
interpreted and construed in a manner consistent with Code Section 409A;
provided, that in no event shall the Bank have any obligation to indemnify
Employee from the effect of any taxes under Code Section 409A.

 

15.                               Governing Law

 

The laws of the United States to the extent applicable and otherwise the laws of
the State of South Dakota shall govern this Agreement, without regard to
conflicts of law provisions.

 

10

--------------------------------------------------------------------------------


 

16.                               Arbitration and Remedies

 

(a)                                 Except as otherwise expressly provided in
this Agreement, any dispute or claim arising under or with respect to this
Agreement, or the termination of this Agreement, will be resolved by arbitration
in the state of South Dakota in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association by a
mutually agreeable neutral arbitrator. The decision or award of the arbitrator
shall be final and binding upon the parties and may be entered as a judgment or
order in any Court of competent jurisdiction;

 

(b)                                 All information and documentation submitted
by the parties or received from any other source, together with all transcripts
of the hearing(s) or other proceedings, and the arbitrator’s findings shall be
treated by the arbitrator and the parties as Confidential Information and the
participants agree not to disclose or turn over any such information or
documentation to a third party without the prior written consent of the parties,
or pursuant to a lawful subpoena or court order, or an order to obtain
injunctive relief;

 

(c)                                  Employee acknowledges that compliance with
Sections 6, 7, and 8 is necessary to protect the business and goodwill of the
Bank, and that a breach of these sections would irreparably and continually
damage the Bank for which money damages may not be adequate. Consequently, the
Employee agrees that the Bank will be entitled to injunctive and other equitable
relief from the courts for breach or threatened breach of these sections and the
Employee agrees that it will not be a defense to any request for such relief
that the Bank has an adequate remedy at law. For purposes of any such
proceeding, the Bank and the Employee submit to the non-exclusive jurisdiction
of the courts of the state of South Dakota, and of the United States located in
the State of South Dakota, and each agrees not to raise and waives any objection
to or defense based on the venue of any such court or forum non-conveniens;

 

(d)                                 If a court of competent jurisdiction
determines that any provision of this Agreement is unreasonable in scope, time,
or geography, it is hereby authorized by the Employee and the Bank to enforce
the same in such narrower scope, shorter time or lesser geography as such court
determines to be reasonable and proper under all the circumstances. The
restrictive covenants in Section 6 shall be deemed separate covenants for each
and every state, county, municipality, and town, and in the event the covenants
for one or more of the geographic territories is determined to be unenforceable,
the remaining covenants shall continue to be effective; and

 

(e)                                  The Bank will also have such other legal
remedies as may be appropriate under the circumstances including, but not
limited to, recovery of damages occasioned by a breach.

 

11

--------------------------------------------------------------------------------


 

17.                               Survival

 

Notwithstanding any termination of this Agreement or the Employee’s employment
hereunder, the Employee shall remain bound by the provisions of this Agreement
which specifically relate to periods, activities or obligations upon or
subsequent to the termination of Employee’s employment, including without
limitation the provisions of Sections 6, 7, and 8.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

EMPLOYEE

 

BANK

 

 

 

/s/ Brent R. Olthoff

 

/s/ Michael M. Vekich

Brent R. Olthoff

 

By: Michael M. Vekich

 

 

Its: Chairman of the Board

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

13

--------------------------------------------------------------------------------